 



Exhibit 10.7
Execution Version
MEMBERSHIP PLEDGE AGREEMENT
     THIS MEMBERSHIP PLEDGE AGREEMENT (the “Agreement”) is made as of April 8,
2008, by and between Origen Financial, Inc., a Delaware corporation (“Pledgor”),
and William M. Davidson Trust u/a/d 12/13/04 (“Pledgee”).
RECITALS:
     A. Pursuant to that certain Senior Secured Loan Agreement, of even date
herewith between Origen Financial L.L.C. (the “Company”) and Pledgee, Pledgee
has loaned $46,000,000 to the Company, and pursuant to that certain Amended and
Restated Senior Secured Loan Agreement of even date herewith between the Company
and Pledgee, Pledgee has loaned the aggregate amount of $15,000,000 to the
Company (collectively, the “Loan Agreements”).
     B. Pledgor has executed a Guaranty of even date herewith (the “Guaranty”)
in favor of Pledgee guaranteeing the obligations of the Company as described
therein relating to the Obligations (as defined in the Loan Agreements).
     B. Pledgor owns a 100% membership interest (the “Membership Interest”) in
the Company.
     C. To induce Pledgee to provide financial accommodations to the Company and
to secure the repayment of the Obligations, Pledgor hereby grants to Pledgee a
security interest in the Membership Interest and any sums due Pledgor from the
Company, upon the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. Pledge. As security for the full payment and performance of the
Obligations, Pledgor delivers, pledges and grants to Pledgee a continuing first
priority security interest in the following (the “Membership Interest
Collateral”):
     (a) the Membership Interest;
     (b) any notes payable or other indebtedness owing from the Company to
Pledgor, whether evidenced by a promissory note, a book entry or otherwise; and
     (c) the proceeds of each of the foregoing, including without limitation,
any and all dividends, cash, instruments and other property or income from time
to time received, receivable or otherwise distributed in respect of, or in
exchange for, any of the above (the “Proceeds”).

 



--------------------------------------------------------------------------------



 



     2. Membership Interest Powers. Concurrently with execution of this
Agreement, Pledgee shall deliver to Pledgor certificate(s) representing the
Membership Interest Collateral, along with an undated membership interest power
covering such certificate(s), in form and substance reasonable acceptable to
Pledgee, duly executed in blank by Pledgor.
     3. Pledgee’s Duties. To the extent permitted under the Uniform Commercial
Code as in effect in the State of Michigan from time to time (the “Code”) and
the provisions of this Agreement, Pledgee shall have no duty with respect to the
Membership Interest Collateral. Without limiting the generality of the
foregoing, Pledgee shall be under no obligation to take any steps necessary to
preserve rights in the Membership Interest Collateral against any other parties
or to exercise any rights represented thereby; provided, however, that Pledgee
may, at his option, do so, and any and all expenses incurred in connection
therewith shall be for Pledgor’s sole account.
     4. Distributions. So long as no Event of Default (as defined in the Loan
Agreements) has occurred and is continuing, Pledgor shall be entitled to receive
for its own use all dividends and distributions with respect to the Membership
Interest Collateral. If an Event of Default has occurred and is continuing,
Pledgor shall not be entitled to receive or retain any dividends or
distributions paid in respect of the Membership Interest Collateral, and any and
all such dividends or distributions shall be forthwith delivered to the Pledgee
to hold as collateral and shall, if received by Pledgor, be received in trust
for delivery to the Pledgee, and be segregated from the other property or
accounts of Pledgor until delivered to the Pledgee.
     5. Representations, Warranties and Covenants. Pledgor represents, warrants
and covenants that:
     (a) The Membership Interest has been duly and validly issued. Pledgor is
the record and beneficial owner of, and has good and marketable title to, the
Membership Interest;
     (b) There are no restrictions upon the transfer of any of the Membership
Interest Collateral. Pledgor has the right to pledge and grant a security
interest in or otherwise transfer such Membership Interest Collateral free of
any encumbrances or rights of third parties;
     (c) The Membership Interest Collateral is and shall remain free from all
liens, claims, encumbrances and purchase money or other security interests.
Pledgor shall not sell, transfer or otherwise dispose of any or all of the
Membership Interest Collateral without Pledgee’s prior written consent. Pledgor
will defend the right, title and interest of Pledgee in and to the Membership
Interest Collateral against the claims and demands of all persons whomsoever;
     (d) There are no options for the purchase of the Membership Interest and
all rights represented thereby and Pledgor shall not grant any such options so
long as this Agreement remains outstanding;

2



--------------------------------------------------------------------------------



 



     (e) There are no existing agreements with respect to the Membership
Interest Collateral between Pledgor and any other person or entity;
     (f) Upon either (i) the delivery to Pledgee of the membership interest
certificate(s) evidencing the Membership Interest and the membership interest
power or (ii) the filing of a financing statement listing Pledgor as debtor and
Pledgee as secured party and describing the Membership Interest Collateral, the
security interest created by this Agreement will constitute a valid, perfected
first priority security interest in the Membership Interest Collateral granted
by Pledgor, enforceable in accordance with its terms against all creditors of
Pledgor and any persons purporting to purchase any Membership Interest
Collateral from Pledgor, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law);
     (g) If Pledgor shall, as a result of its ownership of any Membership
Interest, become entitled to receive or shall receive any membership interest
certificate (including, without limitation, any certificate representing a
membership interest dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any Membership
Interest, or otherwise in respect thereof, Pledgor shall accept the same as the
agent of Pledgee, hold the same in trust for Pledgee and deliver the same
forthwith to Pledgee in the exact form received, duly endorsed by Pledgor to
Pledgee, if required, together with an undated membership interest power
covering such certificate duly executed in blank by Pledgor, to be held by
Pledgee, subject to the terms hereof, as additional collateral security for the
Obligations. Any property distributed to Pledgor upon or in respect of the
Membership Interest upon the liquidation, dissolution, recapitalization or
reorganization of the Company, shall be delivered to Pledgor as additional
collateral security for the Obligations. If any property distributed in respect
of the Membership Interest shall be received by Pledgor while an Event of
Default has occurred and is continuing, Pledgor shall, until such property is
delivered to Pledgee, hold the property in trust for Pledgee, segregated from
other property of Pledgor, as additional collateral security for the
Obligations;
     (h) Without the prior written consent of Pledgee, Pledgor shall not vote to
enable, or take any other action to permit the Company to issue any membership
interest or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any membership interest or other equity securities of any nature of the Company;
     (i) Upon the written request of Pledgee, and at its sole expense, Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as Pledgee may reasonably request for
the purposes of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein

3



--------------------------------------------------------------------------------



 



granted. If any amount payable under or in connection with any of the Membership
Interest Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to Pledgee, duly endorsed in a manner satisfactory to
Pledgee, to be held as Membership Interest Collateral pursuant to this
Agreement; and
     (j) Pledgor shall pay, and save Pledgee harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Membership Interest Collateral granted by
Pledgor or in connection with any of the transactions contemplated by this
Agreement.
     6. Voting Rights. Unless an Event of Default shall have occurred and be
continuing, Pledgor shall be permitted to exercise all voting and related rights
with respect to the Membership Interest; provided, however, that no vote shall
be cast or related right exercised or other action taken which would impair the
Membership Interest Collateral or which would be inconsistent with or result in
any violation of any provision of this Agreement.
7. Remedies.
          (a) If an Event of Default has occurred and is continuing, Pledgee
shall have, in addition to any other rights given by law and the rights against
Pledgor hereunder, and in any other documents executed by Pledgor and Pledgee,
all of the rights and remedies with respect to the Membership Interest
Collateral of a secured party under the Code, including, but not limited to, the
right to collect, receive, appropriate and realize upon the Membership Interest
Collateral.
          (b) With respect to the Membership Interest Collateral, Pledgee may
sell or cause the same to be sold at any public or private sale, in one or more
sales or lots, at such price as Pledgee may deem best, and for cash or on credit
or for future delivery, without assumption of any credit risk, and the purchaser
of any or all of the Membership Interest Collateral so sold shall thereafter
hold the same absolutely, free from any claim, encumbrance or right of any kind
whatsoever and free of any right or equity of redemption in Pledgor, which right
or equity is hereby waived or released. The proceeds of sale will be applied to
the expenses of retaking, holding, preparing for disposition, processing and
disposing of the Membership Interest Collateral and, to the extent not
prohibited by law, reasonable attorney’s fees and legal expenses incurred by
Pledgee. All remaining proceeds will be applied to the Obligations. Any surplus
remaining, subject to any rights of the holder of a subordinate security
interest or lien, will be paid to Pledgor. To the extent permitted by applicable
law, Pledgor waives all claims, damages and demands it may acquire against
Pledgor arising out of the exercise by it of any rights hereunder, except such
claims and damages arising out of the gross negligence or willful misconduct of
Pledgee. Pledgor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of Membership Interest Collateral are insufficient to
pay the Obligations and the reasonable fees and disbursements of any attorneys
employed by Pledgor to collect such deficiency. Pledgor agrees that any transfer
or sale of the Membership Interest Collateral conducted in conformity with
reasonable commercial practices of banks, insurance companies or other financial
institutions disposing of property similar to the Membership Interest Collateral
shall be deemed to be

4



--------------------------------------------------------------------------------



 



commercially reasonable. Any requirement of reasonable notice shall be met if
such notice is mailed to Pledgor at the address set forth in this Agreement at
least five business days before the time of the sale or disposition. Pledgor, to
the extent permitted by law, waives any other requirement of notice, demand or
advertisement for sale. Pledgee may, in its own name, or in the name of a
designee or nominee, buy the Membership Interest Collateral at any public sale
of the Membership Interest Collateral. Pledgee shall have the right to execute
any document or form, in its name or in Pledgor’s name, which may be necessary
or desirable in connection with such sale of Membership Interest Collateral.
     In view of the fact that federal and state securities laws may impose
certain restrictions on the method by which a sale of the Membership Interest
Collateral may be effected after an Event of Default, Pledgor agrees that upon
the occurrence and continuation of an Event of Default, Pledgee may from time to
time attempt to sell all or any part of the Membership Interest Collateral by a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are “accredited investors” within the
meaning of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), and are purchasing for investment only and not
for distribution. In so doing, Pledgee may solicit offers to buy the Membership
Interest Collateral, or any part of it, for cash from a limited number of
investors deemed by Pledgee, in its sole discretion, to be responsible parties
who might be interested in purchasing the Membership Interest Collateral.
     Notwithstanding the above, should Pledgee determine that, prior to any
public offering of any securities contained in the Membership Interest
Collateral, such securities should be registered under the Securities Act and/or
registered or qualified under any other federal or state law, and that such
registration and/or qualification is not practical, then Pledgor agrees that
Pledgee’s compliance with any applicable state or federal laws in connection
with the private sale of the Membership Interest Collateral will not be
considered to adversely affect the commercial reasonableness of any sale of the
Membership Interest Collateral.
          (c) If an Event of Default shall occur and be continuing, Pledgee
shall have the right to have any or all of the Membership Interest registered in
its name or the name of its nominee, and Pledgee or its nominee may thereafter
exercise all voting, related and other rights pertaining to such Membership
Interest at any meeting of members of the Company or otherwise and  any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to the Membership Interest as if it were the absolute owner
thereof (including, without limitation, the right to exchange at Pledgee’s
discretion any and all of the Membership Interest upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the limited liability company structure of the Company, or upon the exercise by
Pledgor or Pledgee of any right, privilege or option pertaining to the
Membership Interest, and in connection therewith, the right to deposit and
deliver any and all of the Membership Interest with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Pledgee may determine).
          (d) Pledgee shall not be liable for any failure to demand, collect or
realize upon all or any part of the Membership Interest Collateral or for any
delay in doing so, nor shall

5



--------------------------------------------------------------------------------



 



Pledgee be under any obligation to sell or otherwise dispose of any Membership
Interest Collateral upon the request of Pledgor or any other person or to take
any other action whatsoever with regard to the Membership Interest Collateral or
any part thereof.
     8. Pledgee as Pledgor’s Attorney-in-Fact. Pledgor irrevocably appoints
Pledgee as Pledgor’s attorney-in-fact, with full power of substitution, to
(a) take any and all appropriate action and execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,
assignment or other instruments of transfer and (b) to arrange for the transfer
of the Membership Interest Collateral and other collateral on the Company’s
books to the name of Pledgee or to the name of its nominee, all such acts of
such attorney being ratified and confirmed and such power being coupled with an
interest and irrevocable until the Obligations are irrevocably paid or performed
in full.
     9. Duty of the Pledgee. Pledgee’s sole duty with respect to the custody,
safekeeping and physical preservation of the Membership Interest Collateral in
its possession shall be to deal with it in the same manner as the Pledgee deals
with similar securities and property for its own account. Neither Pledgee nor
its agents shall be liable for failure to demand, collect or realize upon any of
the Membership Interest Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Membership Interest
Collateral upon the request of Pledgor or any other person or to take any other
action whatsoever with regard to the Membership Interest Collateral or any part
thereof.
     10. Further Assurances. Pledgor agrees that Pledgor will cooperate with
Pledgee and will execute and deliver, or cause to be executed and delivered, all
such other Membership Interest powers, proxies, instruments and documents and
will take all such other action as Pledgee may reasonably request from time to
time to carry out the provisions and purposes hereof.
     11. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party shall be in writing
and shall be personally delivered or sent by registered or certified mail,
postage prepaid and, if mailed, shall be deemed to be received for purposes of
this Agreement five (5) business days after mailing by the sender. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 8, notices, demands, instructions and other
communications in writing shall be given to or made upon the parties at the
following addresses:

         
 
If to Pledgor:   Origen Financial, Inc.
 
      27777 Franklin Road
 
      Suite 1700
 
      Southfield, Michigan 48034
 
      Attention: Ronald A. Klein
 
       
 
      Fax No.: (248) 746-7094
 
      Phone No.: (248) 746-7000

6



--------------------------------------------------------------------------------



 



         
 
With a copy to:   Jaffe, Raitt, Heuer & Weiss, PC
 
      27777 Franklin Road
 
      Suite 2500
 
      Southfield, Michigan 48034
 
      Attention: Peter Sugar
 
       
 
      Fax. No.: (248) 351-3082
 
      Phone No.: (248) 351-3000
 
       
 
If to Lender:   William M. Davidson Trust u/a/d 12/13/04
 
      2300 Harmon Road
 
      Auburn Hills, Michigan 48326
 
      Attention: Jonathan S. Aaron
 
       
 
      Fax No.: (248) 340-2308
 
      Phone No.: (248) 340-2396
 
          With a copy to:   Honigman Miller Schwartz and Cohn LLP
 
      2290 First National Building
 
      660 Woodward Avenue
 
      Detroit, Michigan 48226
 
      Attention: Norman H. Beitner
 
       
 
      Fax No: (313) 465-7321
 
      Phone Number: (313) 465-7320

     12. Choice of Law. The law of the State of Michigan shall govern the
perfection, the effect of perfection or non-perfection, and the priority of a
security interest in the Membership Interest Collateral. The validity of this
Agreement, its construction, interpretation and enforcement and the rights of
the parties shall be determined under, governed by and construed in accordance
with the internal laws of the State of Michigan, without regard to principles of
conflicts of law.
     13. Miscellaneous Provisions.
     (a) The terms and provisions of this Agreement shall be binding upon, inure
to the benefit or and be enforceable by the parties and their heirs and assigns.
     (b) This Agreement, together with any other writing referred to in this
Agreement or delivered pursuant to this Agreement, contains the entire
understanding of the parties. There are no other representations, promises,
warranties, covenants or undertakings except as expressly set forth herein or
therein. This Agreement supersedes all prior agreements and understandings among
the parties with respect to the subject matter of this Agreement.

7



--------------------------------------------------------------------------------



 



     (c) This Agreement may be amended only by a written instrument duly
executed by the parties or their assigns.
     (d) The waiver by any party of any breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent or
similar breach.
     (e) This Agreement may be executed in two counterparts, each of which shall
constitute an original and both of which taken together shall constitute one and
the same instrument.
     (f) Pledgor irrevocably authorizes Pledgor at any time and from time to
time to file any financing statements and amendments thereto describing the
Membership Interest Collateral in order for Pledgee to perfect its security
interest therein.
     (g) No provision of this Agreement may be waived, amended or modified
except pursuant to an agreement in writing entered into by Pledgor and Pledgee.
     (h) This Agreement shall be binding upon and inure to the benefit of
Pledgor and Pledgee, and their respective successors and assigns, provided,
however, that Pledgor may not, without the prior written consent of Pledgee,
assign any rights, powers, duties or obligations under this Agreement.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

                  PLEDGOR:    
 
                ORIGEN FINANCIAL, INC., a Delware corporation    
 
           
 
  By:   /s/ Ronald A. Klein
 
   
 
  Name:   Ronald Klein    
 
  Title:   Chief Executive Officer    

                  PLEDGEE:    
 
                WILLIAM M. DAVIDSON TRUST U/A/D 12/13/04    
 
           
 
  By:   /s/ William M. Davidson
 
    
 
  Name:   William M. Davidson    
 
  Title:   Title    

[Signature page to Pledge Agreement]

9